Citation Nr: 0412231	
Decision Date: 05/11/04    Archive Date: 05/19/04

DOCKET NO.  94-25 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a neurological 
disability, variously diagnosed as cerebellar ataxia and 
olivopontocerebellar atrophy, claimed as secondary to 
herbicide exposure.


REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney at 
Law


ATTORNEY FOR THE BOARD

D. M. Fogarty, Counsel


REMAND

The veteran served on active duty from March 1965 to February 
1967.

This matter was originally before the Board of Veterans' 
Appeals (Board) on appeal of an April 1994 rating decision 
from the Department of Veterans Affairs (VA) Regional Office 
(RO), which denied entitlement to service connection for 
olivopontocerebellar atrophy (OPCA).  In February 1997, the 
Board remanded this issue to the RO for further development 
of the record.  In a December 1998 decision, the Board denied 
entitlement to service connection for OPCA.  The veteran 
appealed the Board's December 1998 decision to the Unites 
States Court of Appeals for Veterans Claims (Court).  

In a January 2001 decision, the Court vacated the Board's 
December 1998 decision and remanded the matter to the Board.  
In February 2002, the Court granted the veteran's motion for 
a panel decision.  In a February 2004 decision, the Court 
modified the January 2001 Order by finding that the veteran's 
pending claim for service connection for neurological 
problems related to Agent Orange exposure had never been 
limited to a particular diagnosis in such a way as to 
preclude him from having VA develop his claim for a possible 
ataxia diagnosis and consider whether such a condition should 
be awarded service connection.  The Court ordered the Board 
and the RO to fully develop the ataxia matter as well as the 
veteran's OPCA claim in accordance with all applicable laws 
and regulations.  

Thus, this appeal is being REMANDED to the RO via the Appeals 
Management Center in Washington, DC.  VA will notify the 
veteran if further action is required on his part.  

A review of the record reflects that the veteran has not been 
informed of the notice and duty to assist provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA) as they relate 
to this claim.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  
Furthermore, the veteran's representative has requested that 
additional medical treatment records be obtained in support 
of the veteran's claim.  Finally, the Board notes the medical 
diagnoses currently of record are somewhat inconsistent; 
thus, an additional VA examination and opinion to clarify the 
veteran's appropriate neurological diagnosis would be helpful 
to the Board in reaching a final determination of this 
matter.  

Accordingly, this matter is REMANDED to the RO for the 
following action:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, 5103A (West 2002), and any 
other applicable legal precedent are fully 
complied with and satisfied in regard to 
the veteran's claim of entitlement to 
service connection for a neurological 
disability, variously diagnosed as 
cerebellar ataxia and OPCA.  See also 38 
C.F.R. § 3.159 (2003); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).

2.  The RO should obtain the names and 
addresses of all medical care providers, 
VA and private, who have treated the 
veteran for his neurological disability 
since 1997.  After securing the necessary 
release, the RO should obtain these 
records and associate them with the 
claims folder.  The RO should also verify 
that all available service medical 
records have been obtained and associated 
with the claims folder. 

3.  Once the aforementioned development 
has been completed to the extent 
possible, the veteran should be afforded 
a VA examination with an appropriate 
specialist to determine the nature, 
etiology, and severity of his 
neurological disability.  The veteran's 
claims folder should be made available to 
the examiner prior to the examination, 
and the examiner is requested to review 
the entire claims file in conjunction 
with the examination.  All tests and 
studies deemed necessary by the examiner 
should be performed and the findings 
reported in detail.  Based on a review of 
the claims file and the clinical findings 
of the examination, the examiner is 
requested to identify any current 
neurological disability and associated 
symptomatology.  The examiner is also 
requested to offer an opinion as to 
whether the veteran's neurological 
disability, if any, is at least as likely 
as not related to the veteran's active 
military service and/or herbicide 
exposure.  The examiner is also requested 
to reconcile his opinion and/or findings 
with those already of record and provide 
a basis for any differences in opinion.  
A complete rationale for any opinion 
expressed should be provided.  

4.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record and 
readjudicate the veteran's claim of 
entitlement to service connection for a 
neurological disability, taking into 
consideration the provisions of 38 C.F.R. 
§ 3.303(a) and (b), 3.304, 3.306, 3.307, 
3.309 and all other applicable laws and 
regulations.  If any benefit sought on 
appeal, for which a notice of disagreement 
has been filed, remains denied, the 
veteran and his representative, if any, 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, this 
case should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional development and adjudication, and the 
Board intimates no opinion, either favorable or unfavorable, 
as to the ultimate outcome of this case.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




